DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groat et al. (US 2015/0123600A1).

Re. claim 1: Groat discloses a power electronics module for an industrial or vehicle battery charger system, comprising:
a chassis housing (500) comprising a heatsink surface (502) and a plurality of sidewalls; (see fig. 5, 6; para. 0061-0062)
a main power section printed circuit board (100) disposed adjacent to the heatsink surface of the chassis housing; (see fig. 10; para. 0032-0034)
a low voltage, low power printed circuit board (300) disposed adjacent to the main power section printed circuit board opposite the heatsink surface of the chassis housing; and (see fig. 10; para. 0042, 0051)
an alternating current input filter (107) portion printed circuit board comprising electromagnetics disposed along one of the plurality of sidewalls of the chassis housing and separated from the low voltage, low power printed circuit board within the chassis housing. (see fig. 1; para. 0032)
wherein the main power section printed circuit board (100 on bottom) and the alternating current input filter portion printed circuit board (300 on top) comprise separate printed circuit boards. (see fig. 10)

Re. claim 2: Groat discloses a cooling fan disposed at least partially within the chassis housing adjacent to the main power section printed circuit board. (see para. 0061)

Re. claim 3: Groat discloses wherein the main power section printed circuit board (100) comprises an alternating current to direct current converter and a direct current to direct current boost. (see fig. 1; para. 0024, 0038-0040)

Re. claim 4: Groat discloses wherein the low voltage, low power printed circuit board (300) comprises a processor (316) and a connector (301). (see fig. 3; para. 0042, 0051)

Re. claim 5: Groat discloses wherein the alternating current input filter portion printed circuit board (100) is separated from the low voltage, low power printed circuit board (300) within the chassis housing such that the low voltage, low power printed circuit board is isolated from electromagnetic interference (EMI) from the electromagnetics of the alternating current input filter portion printed circuit board. (see fig. 10; para. 0029, 0054)

Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(A)(1)  as being anticipated by Singh (US 2015/0282383A1).

Re. claim 13: Singh discloses a power electronics module for an industrial or vehicle battery charger system, comprising:
a chassis housing (104 and 106) comprising a heatsink surface (surfaces of 104 and 106); (see fig. 1, 2; para. 0033-0034)
an electromagnetic component (56, 60, 42) disposed within the chassis housing adjacent to the heatsink surface of the chassis housing; and (see fig. 1; para. 0029-0030)
a thermally conductive plastic enclosure (100 is plastic) disposed within the chassis housing partially or wholly about the electromagnetic component; (see para. 0035, 0064-0065)
wherein a bottom surface of the thermally conductive plastic enclosure comprises a plurality of protruding fin (404, 402) or pin structures that are adapted to protrude through a port (116, 118, 120, 122) manufactured into or through the heatsink surface of the chassis housing and into a cooling fluid channel formed within or disposed adjacent to the heatsink surface of the chassis housing. (see fig. 3-5; para. 0038-0040, 0048) 

Re. claim 14: Singh discloses wherein the thermally conductive plastic enclosure is sealingly coupled to an interior portion of the heatsink surface around a bottom edge of the thermally conductive plastic enclosure (via gaskets). (see para. 0040)

Re. claim 15: Singh discloses wherein the thermally conductive plastic enclosure is sealingly coupled to the interior portion of the heatsink surface around the bottom edge of the thermally conductive plastic enclosure using a sealant (via adhesives). (see para. 0040)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groat et al. as applied to claim 1 above, and further in view of Singh et al. (US 2015/0282383 A1).

Re. claims 8-9: Groat fails to disclose:
an interior heatsink surface and an exterior heatsink surface; and
a plurality of wall structures disposed between the interior heatsink surface and the exterior heatsink surface defining a sealed cooling fluid channel between an inlet port for receiving a cooling fluid into the cooling fluid channel and an outlet port for delivering the cooling fluid from the cooling fluid channel.
wherein the heatsink surface further comprises a plurality of fin structures formed within the cooling fluid channel between the interior heatsink surface and the exterior heatsink surface adapted to interrupt a flow of the cooling fluid within the cooling fluid channel between the input port and the output port.
However, Singh et al. discloses 
an interior heatsink surface and an exterior heatsink surface (interior and exterior of 100); and (see fig. 2; par. 0023-0025)
a plurality of wall structures (peripheral wall of 100) disposed between the interior heatsink surface and the exterior heatsink surface defining a sealed cooling fluid channel between an inlet port (116) for receiving a cooling fluid into the cooling fluid channel and an outlet port (118) for delivering the cooling fluid from the cooling fluid channel. (see fig. 2-4; para. 0038-0043)
wherein the heatsink surface further comprises a plurality of fin structures formed within the cooling fluid channel between the interior heatsink surface and the exterior heatsink surface adapted to interrupt a flow of the cooling fluid within the cooling fluid channel between the input port and the output port. (see para. 0079)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cooling enclosure portion to the heat sink of Groat as taught by Singh. One of ordinary skill would have been motivated to do this in order to provide improved heat dissipation to the module. (Singh para. 0003-0004)

Allowable Subject Matter
Claims 16-18, and 20 are allowed.
Claims 6-7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 6: the limitations of “wherein a bottom surface of the thermally conductive plastic enclosure comprises a plurality of protruding fin or pin structures that are adapted to protrude through a port manufactured into or through the heatsink surface of the chassis housing and into a cooling fluid channel formed within or disposed adjacent to the heatsink surface of the chassis housing” in combination with the remaining limitations in the claim cannot be found in the prior art. 

Re. claim 10: the limitations of “the plurality of fin structures formed within the cooling fluid channel are collocated with one or more of the main power section printed circuit board disposed within the chassis housing” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations taken individually are taught in the art, the combination would not have been obvious in view of the prior art.

Re. claims 11 and 16: the limitations of “a plurality of pin structures formed within the cooling fluid channel between the interior heatsink surface and the exterior heatsink surface adapted to interrupt a flow of the cooling fluid” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations taken individually are taught in the art, the combination would not have been obvious in view of the prior art.

Re. claim 18: the limitations of “wherein the plurality of fin structures formed within the cooling fluid channel are collocated with a hot high voltage, high power printed circuit board or hot electromagnetic component disposed within the power electronics chassis” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations taken individually are taught in the art, the combination would not have been obvious in view of the prior art.

Response to Arguments
Applicant’s arguments, see page 9, filed 12 August 2022, with respect to the objection to the Abstract have been fully considered and are persuasive.  The objection of the Abstract has been withdrawn. 
Applicant's arguments, see pages 9-10, filed 12 August 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Groat et al. have been fully considered but they are not persuasive. Applicant argues that Groat fails to disclose “wherein the main power section printed circuit board and the alternating current input filter portion printed circuit board comprise separate printed circuit boards.” The Examiner respectfully disagrees. Groat shows in at least Fig. 10 that the main power section printed circuit board (100) and the alternating current input filter portion circuit board (300) are separate. They are on separate sides of the device.

Applicant's arguments, see pages 10-11, filed 12 August 2022, with respect to the rejection of claim 13 under 35 U.S.C. 102(a)(1) as being anticipated by Singh. have been fully considered but they are not persuasive. Applicant argues that Singh fails to disclose “an electromagnetic component disposed within the chassis housing…;and a thermally conductive plastic enclosure disposed within the chassis housing.” The Examiner respectfully disagrees. When Singh’s portions 104 and 106 are considered to be the “chassis housing” then one of ordinary skill can appreciate the electromagnetic component (56) is disposed within the housing. Further, the thermally conductive plastic enclosure (100) is disposed within the chassis housing (104, 106).

Applicant appears to argue that claim 16 contains the allowable subject matter from claim 19. The Examiner agrees and claims 16-18 and 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 3, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835